Exhibit 10.1

 

AMENDMENT NO. 7 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Agreement”) is dated and is effective as of December 1, 2017,
and is entered into by and among UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Originator”),  UNITED RENTALS RECEIVABLES LLC II, a
Delaware limited liability company (the “Seller”), UNITED RENTALS, INC., a
Delaware corporation (the “Collection Agent”), LIBERTY STREET FUNDING LLC, a
Delaware limited liability company (“Liberty”), GOTHAM FUNDING CORPORATION, a
Delaware corporation (“Gotham”), and FAIRWAY FINANCE COMPANY, LLC, a Delaware
limited liability company (“Fairway”, and together with Liberty and Gotham, the
“Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank (as defined
in the Purchase Agreement referred to below), as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as such terms are
defined in the Purchase Agreement referred to below) and as purchaser agent for
Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as a Bank and as purchaser agent for itself (the “PNC Purchaser Agent”), THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as a Bank and as purchaser agent
for Gotham (the “Gotham Purchaser Agent”), SUNTRUST BANK (“ST”), as a Bank and
as purchaser agent for itself (the “ST Purchaser Agent”), BANK OF MONTREAL
(“BMO”), as a Bank and as purchaser agent for Fairway (the “Fairway Purchaser
Agent”), and THE TORONTO-DOMINION BANK (“TD”), as a Bank and as purchaser agent
for itself (the “TD Purchaser Agent”, and together with the Liberty Purchaser
Agent, the PNC Purchaser Agent, the Gotham Purchaser Agent, the ST Purchaser
Agent and the Fairway Purchaser Agent, the “Purchaser Agents”).  Capitalized
terms used and not otherwise defined herein are used as defined in the Purchase
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Purchaser Agents,
the Banks party thereto and the Administrative Agent are parties to that certain
Third Amended and Restated Receivables Purchase Agreement dated as of
September 24, 2012 (as amended, supplemented or otherwise modified, the
“Purchase Agreement”);

 

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS, the Seller desires to (i) increase the Purchase Limit and (ii) in
connection with such increase in the Purchase Limit, cause each of Scotia
Capital, ST, BMO and TD to increase its respective Bank Commitment  in an
aggregate amount for all such Banks equal to such increase in the Purchase
Limit;

 

WHEREAS, each of the applicable parties wishes to confirm their consent to such
increase; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement, the parties wish to
make certain amendments to the Purchase Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.                                           Increase in Purchase Limit
and Bank Commitments; Adjustment of Bank Commitments and Percentages.  As of the
Effective Date (as defined below):

 

(a)                                 Pursuant to and in accordance with the
Purchase Agreement, the Purchase Limit is hereby increased by $100,000,000 and
the definition of “Purchase Limit” contained in Exhibit I to the Purchase
Agreement is hereby amended by deleting the dollar figure “$675,000,000”
contained therein and replacing it with the dollar figure “$775,000,000”.  In
accordance with Section 7.01 of the Purchase Agreement, each of the Seller, the
Administrative Agent, the Banks, and the Purchaser Agents consents to such
amendment.

 

(b)                                 Pursuant to and in accordance with
Section 1.13(b) of the Purchase Agreement, in connection with the increase in
the Purchase Limit, the Seller desires to cause (w) Scotia Capital to increase
its Bank Commitment by $45,000,000, (x) ST to increase its Bank Commitment by
$15,000,000, (y) BMO to increase its Bank Commitment by $15,000,000 and (z) TD
to increase its Bank Commitment by $25,000,000, and each of Scotia Capital, ST,
BMO and TD agrees to such increase in its respective Bank Commitment.  Liberty,
the Liberty Purchaser Agent, Fairway, the Fairway Purchaser Agent, the ST
Purchaser Agent, the TD Purchaser Agent, the other Purchaser Agents and the
Administrative Agent hereby consent to such increase in the respective Bank
Commitment of each of Scotia Capital, ST, BMO and TD.

 

(c)                                  Upon the effectiveness of the Bank
Commitment increases in Section 1(b), the Bank Commitment and Percentage of each
of the Banks shall be as follows:

 

Bank

 

Bank Commitment

 

Percentage

 

ST

 

$

90,000,000

 

11.61290323

%

BTMU

 

$

100,000,000

 

12.90322581

%

BMO

 

$

90,000,000

 

11.61290323

%

PNC

 

$

100,000,000

 

12.90322581

%

TD

 

$

125,000,000

 

16.12903226

%

Scotia Capital

 

$

270,000,000

 

34.83870968

%

TOTAL

 

$

775,000,000.00

 

 

 

 

(d)                                 In connection with the foregoing adjustments
of the Bank Commitments and the Percentages, the applicable Banks (or related
Purchasers) whose Percentage has decreased shall transfer a Receivable Interest
or Receivable Interests to each of the applicable Banks (or related Purchasers)
whose Percentage has increased, as applicable, in exchange for an aggregate cash
payment from each such Person in an amount equal to the aggregate Capital of
such Receivable Interests so transferred to such Person, so that after giving
effect to such transfers of Receivable Interests and such cash payments, each
applicable Investor shall hold aggregate outstanding

 

2

--------------------------------------------------------------------------------


 

Capital equal to such Investor’s ratable share of the aggregate outstanding
Capital of all Investors as of such time (based on the applicable Bank’s
Percentage, as so adjusted).  The Seller hereby consents to the above transfers
of Receivable Interests.  Each of the Seller, the Purchaser Agents and the
Administrative Agent hereby acknowledges and agrees that this Agreement
constitutes notice to it by the relevant transferors of the transfer of
Receivable Interests pursuant to this Section 1(d).

 

Section 2.                                           Amendments to the Purchase
Agreement.  Effective as of the Effective Date, immediately after giving effect
to the actions contemplated by Section 1 hereof, the Purchase Agreement is
hereby amended to incorporate the changes shown on the marked pages attached
hereto as Annex A. Notwithstanding anything to the contrary contained in any
Transaction Document, URNA agrees and acknowledges that each of the Collection
Accounts is maintained solely by the Seller with Qualified Intermediary and URNA
has no interest in any of the Collection Accounts.

 

Section 3.                                           Effectiveness of this
Agreement. This Agreement shall become effective as of the date hereof (the
“Effective Date”) at such time as:

 

(a)                                 executed counterparts of this Agreement have
been delivered by each party hereto to the other parties hereto;

 

(b)                                 the Purchaser Agent for each of Scotia
Capital, ST, BMO and TD shall have received an executed fee letter with respect
to this Agreement, in form and substance reasonably satisfactory to such
Purchaser Agent (each, a “New Fee Agreement”);

 

(c)                                  the Purchaser Agent for each of Scotia
Capital, ST, BMO and TD shall have received payment of the “Upfront Fee” in
accordance with the terms of, and as such term is defined in, such Purchaser
Agent’s New Fee Agreement;

 

(d)                                 the Administrative Agent shall have received
a confirmation, in form and substance reasonably satisfactory to the
Administrative Agent, from Sullivan & Cromwell LLP that this Agreement does not
affect its opinions included in its opinion rendered on August 29, 2017 with
respect to the renewal of the Purchase Agreement; and

 

(e)                                  the Administrative Agent and the Purchaser
Agents shall have received, in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent, a certificate of the Secretary or
Assistant Secretary of the Seller certifying copies of the resolutions of the
Board of Directors of the Seller approving this Agreement and the transactions
contemplated hereby.

 

Section 4.                                           Representations and
Warranties.  The Originator, the Seller and the Collection Agent represent and
warrant as follows:

 

(a)                                 The execution, delivery and performance by
the Originator, the Collection Agent and the Seller of this Agreement (i) are
within its corporate or limited liability company powers, as applicable,
(ii) have been duly authorized by all necessary corporate or limited liability
company action, as applicable, and (iii) do not contravene (1) its charter,
by-laws or limited liability company agreement, as applicable, (2) any law,
rule or regulation applicable to it or (3) any contractual restriction binding
on or affecting it or its property, the violation of which could

 

3

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect on the collectibility
of any Pool Receivable, on the Originator, on the Seller or on the performance
of the Collection Agent under the Contribution Agreement or the Purchase
Agreement.  This Agreement has been duly executed and delivered by the
Originator, the Seller and the Collection Agent.

 

(b)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the
Originator, the Seller or the Collection Agent of this Agreement or any other
document to be delivered by the Originator, the Seller or the Collection Agent
hereunder other than those already obtained; provided that the right of any
assignee of a Receivable the obligor of which is a Government Obligor to enforce
such Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator or the Seller shall not have complied with the applicable provisions
of any such law in connection with the assignment or subsequent reassignment of
any such Receivable.

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of the Originator, the Seller and the Collection Agent,
enforceable against the Originator, the Seller and the Collection Agent in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(d)                                 The representations and warranties contained
in (i) Section 4.01 of the Contribution Agreement (with respect to the
Originator), (ii) Exhibit III to the Purchase Agreement (with respect to the
Seller) and (iii) Section 4.08 of the Purchase Agreement (with respect to the
Collection Agent) are correct on and as of the date hereof as though made on and
as of the date hereof.

 

(e)                                  No event has occurred and is continuing, or
would result from the transactions contemplated hereby, that constitutes an
Event of Termination or an Incipient Event of Termination.

 

Section 5.                                           Purchase Agreement and
Contribution Agreement in Full Force and Effect as Amended.

 

(a)                                 All of the provisions of the Purchase
Agreement, as amended hereby, and the Contribution Agreement, and all of the
provisions of all other documentation required to be delivered with respect
thereto shall remain in full force and effect and are ratified and confirmed in
all respects.  The parties hereto acknowledge and agree that each reference in
the Purchase Agreement, the Contribution Agreement or any other Transaction
Document to “The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch” shall
instead be a reference to “The Bank of Tokyo-Mitsubishi UFJ, Ltd.”

 

(b)                                 The respective parties hereto agree to be
bound by the terms and conditions of the Purchase Agreement, as amended hereby,
and the Contribution Agreement, as applicable, as though such terms and
conditions were set forth herein.

 

4

--------------------------------------------------------------------------------


 

(c)                                  This Agreement may not be amended or
otherwise modified except as provided in the Purchase Agreement.

 

(d)                                 This Agreement shall constitute a
Transaction Document under both the Purchase Agreement and the Contribution
Agreement.

 

Section 6.                                           Reference in Other
Documents; Affirmation of Performance Undertaking Agreement.

 

(a)                                 On and from the date hereof, references to
the Purchase Agreement in any agreement or document (including without
limitation the Purchase Agreement) shall be deemed to include a reference to the
Purchase Agreement, as amended hereby, whether or not reference is made to this
Agreement.

 

(b)                                 United Rentals, Inc. hereby consents to this
Agreement and hereby affirms and agrees that the Performance Undertaking
Agreement is, and shall continue to be, in full force and effect and is hereby
ratified and affirmed in all respects.  Upon and at all times after the
effectiveness of this Agreement, each reference in the Performance Undertaking
Agreement to the “Receivables Purchase Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended by this Agreement, and as hereafter amended or restated.

 

Section 7.                                           Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable and documented fees
and out-of-pocket expenses of one firm of primary counsel for the Administrative
Agent and the Purchaser Agents, the Purchasers and the Banks.

 

Section 8.                                           Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.   Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 9.                                           Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

5

--------------------------------------------------------------------------------


 

Section 10.                                    Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ORIGINATOR:

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

 

 

By:

/s/ Joli L. Gross

 

 

Name:

Joli L. Gross

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

 

 

 

By:

/s/ Joli L. Gross

 

 

Name:

Joli L. Gross

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

 

 

 

 

By:

/s/ Joli L. Gross

 

 

Name:

Joli L. Gross

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

SOLELY FOR PURPOSES OF SECTION 6(b):

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joli L. Gross

 

 

Name:

Joli L. Gross

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name:

Diane Emanuel

 

 

Title:

Managing Director & Co-Head U.S. Execution

 

 

 

 

 

 

PURCHASER:

LIBERTY STREET FUNDING LLC

 

 

 

 

 

 

 

By:

Kevin J. Corrigan

 

 

Name:

Kevin J. Corrigan

 

 

Title:

Vice President

 

 

 

 

 

 

PURCHASER AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name:

Diane Emanuel

 

 

Title:

Managing Director & Co-Head U.S. Execution

 

 

 

 

 

 

BANK:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name:

Diane Emanuel

 

 

Title:

Managing Director & Co-Head U.S. Execution

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Eric Bruno

 

 

Name:  Eric Bruno

 

 

Title:  Senior Vice President

 

 

BANK:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Eric Bruno

 

 

Name:  Eric Bruno

 

 

Title:  Senior Vice President

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

PURCHASER:

GOTHAM FUNDING CORPORATION

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name:  David V. DeAngelis

 

 

Title:  Vice President

 

 

PURCHASER AGENT:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Christopher Pohl

 

 

Name:  Christopher Pohl

 

 

Title:  Managing Director

 

 

BANK:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Christopher Pohl

 

 

Name:  Christopher Pohl

 

 

Title:  Managing Director

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

SUNTRUST BANK

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

Name: David Hufnagel

 

 

Title: Vice President

 

 

BANK:

SUNTRUST BANK

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

Name:  David Hufnagel

 

 

Title:  Vice President

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

PURCHASER:

FAIRWAY FINANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Albert J. Fioravanti

 

 

Name:  Albert J. Fioravanti

 

 

Title:  President

 

PURCHASER AGENT:

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Karen Louie

 

 

Name:  Karen Louie

 

 

Title:  Director

 

BANK:

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Karen Louie

 

 

Name:  Karen Louie

 

 

Title:  Director

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

PURCHASER AGENT:

THE TORONTO-DOMINION BANK

 

 

 

 

 

By:

/s/ Bradley Purkis

 

 

Name:  Bradley Purkis

 

 

Title:  Managing Director

 

BANK:

THE TORONTO-DOMINION BANK

 

 

 

 

 

By:

/s/ Bradley Purkis

 

 

Name:  Bradley Purkis

 

 

Title:  Managing Director

 

Signature Page —

AMENDMENT NO. 7 TO RPA

 

--------------------------------------------------------------------------------


 

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

CONFORMED COPY INCORPORATING
AMENDMENT NO. 7 EFFECTIVE AS OF                    ,DECEMBER 1, 2017

 

 

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,
as Seller,

 

UNITED RENTALS, INC.,
as Collection Agent,

 

LIBERTY STREET FUNDING LLC,
as a Purchaser,

 

GOTHAM FUNDING CORPORATION,
as a Purchaser,

 

FAIRWAY FINANCE COMPANY, LLC,
as a Purchaser,

 

THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for itself and as a Bank,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for Gotham and as a Bank,

 

SUNTRUST BANK,
as Purchaser Agent for itself and as a Bank,

 

BANK OF MONTREAL,
as Purchaser Agent for Fairway and as a Bank,

 

and

 

THE TORONTO-DOMINION BANK,
as Purchaser Agent for itself and as a Bank

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES

 

 

 

 

SECTION 1.01.

Purchase Facility

2

SECTION 1.02.

Making Purchases

2

SECTION 1.03.

Receivable Interest Computation

7

SECTION 1.04.

Settlement Procedures

7

SECTION 1.05.

Fees

12

SECTION 1.06.

Payments and Computations, Etc.

12

SECTION 1.07.

Dividing or Combining Receivable Interests

13

SECTION 1.08.

Increased Costs and Requirements of Law

13

SECTION 1.09.

Intended Characterization; Security Interest

15

SECTION 1.10.

[Reserved]

16

SECTION 1.11.

Sharing of Payments

16

SECTION 1.12.

Repurchase Option

16

SECTION 1.13.

Extension; Additional Purchasers; Increased Commitments

17

SECTION 1.14.

Defaulting Banks; Delaying Banks

18

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

 

 

 

SECTION 2.01.

Representations and Warranties; Covenants

19

SECTION 2.02.

Events of Termination

19

 

 

 

ARTICLE III INDEMNIFICATION

 

 

 

 

SECTION 3.01.

Indemnities by the Seller

20

 

 

 

ARTICLE IV ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

 

 

 

SECTION 4.01.

Designation of Collection Agent

22

SECTION 4.02.

Duties of Collection Agent

22

SECTION 4.03.

Certain Rights of the Administrative Agent

23

SECTION 4.04.

Rights and Remedies

25

SECTION 4.05.

Further Actions Evidencing Purchases

25

SECTION 4.06.

Covenants of the Collection Agent and the Seller

26

SECTION 4.07.

Indemnities by the Collection Agent

27

SECTION 4.08.

Representations and Warranties of the Collection Agent

28

 

 

 

ARTICLE V THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 5.01.

Authorization and Action

29

SECTION 5.02.

Administrative Agent’s Reliance, Etc.

30

SECTION 5.03.

Indemnification of Administrative Agent

30

SECTION 5.04.

Scotia Capital and Affiliates

31

 

i

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT



Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection 
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation, FAIRWAY
FINANCE COMPANY, LLC (“Fairway”), a Delaware limited liability company (each of
Liberty, Gotham and Fairway, a “Purchaser”, and together the “Purchasers”), THE
BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank, as administrative agent (the
“Administrative  Agent”) for the Investors and the Banks (as defined herein) and
as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as a Bank and as purchaser agent for Gotham (the “Gotham Purchaser
Agent”), SUNTRUST BANK (“ST”), as a Bank and as purchaser agent for itself (the
“ST Purchaser Agent”), BANK OF MONTREAL (“BMO”), as a Bank and as purchaser
agent for Fairway (the “Fairway Purchaser Agent”), and THE TORONTO-DOMINION BANK
(“TD”), as a Bank and as purchaser agent for itself (the “TD Purchaser Agent”,
and together with the Liberty Purchaser Agent, the PNC Purchaser Agent, the
Gotham Purchaser Agent, the ST Purchaser Agent and the Fairway Purchaser Agent,
the “Purchaser Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011 and as further amended and supplemented as of
February 2, 2012, May 18, 2012 and September 24, 2012 (the “Existing
Agreement”).

 

--------------------------------------------------------------------------------


 

BMO Capital Markets Corp.

115 S. LaSalle Street, 36th Floor West

Chicago, IL 60603

Attention: Conduit Administration

Email: fundingdesk@bmo.com

Tel. No.:  (312) 461-5353

Facsimile No.: (312) 461-3189

 

If to the Banks:

 

THE BANK OF NOVA SCOTIA

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Peter Gartland

Tel. No.:  (212) 225-5115

Facsimile No.: (212) 225-5274

 

PNC BANK, NATIONAL ASSOCIATION

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention:  William Falcon and Tony Stahley

Tel. No.:  (412) 762-5442 and (412) 768-2266

Facsimile No.: (412) 762-9184

Emails:  ralph.stahley@pnc.com
pncconduitgroup@pnc.com

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK  BRANCH

1221 Avenue of the Americas

New York, NY 10020

Attention: Nicolas Mounier / Christopher Pohl/ Robyn Carmel

Tel. No.: (212) 782-5980/(212) 782-4911 /(212) 782-4132

Facsimile No.: (212) 782-6448

Emails:  securitization_reporting@us.mufg.jp
cpohl@us.mufg.jp

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

 

By:

 

 

 

Name: Irene Moshouris

 

 

Title: Senior Vice President and Treasurer

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

PURCHASER:

GOTHAM FUNDING CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PURCHASER AGENT:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

BANKS:

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------


 

than a Fixed Period that corresponds to the month of February or that begins on
a day in the month of February and runs to the numerically corresponding day of
the following month),

 

(c)           other than with respect to a Fixed Period for ST, PNC, BMO or TD
(in their respective capacities as a Bank), any Fixed Period as to which the
related Purchaser Agent does not receive notice, by no later than 12:00 noon
(New York City time) on the third Business Day preceding the first day of such
Fixed Period, that the related Receivable Interest will not be funded by
issuance of commercial paper, or

 

(d)           any Fixed Period for a Receivable Interest the Capital of which
allocated to the Investors or Banks is less than $500,000,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$225,000,000,270,000,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; (b) with respect to
PNC, $100,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (c) with respect to BTMU,
$100,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (d) with respect to ST,
$75,000,000,90,000,000, or such amount as increased or reduced by any Assignment
and Acceptance entered into with other Banks; (e) with respect to BMO,
$75,000,000,90,000,000, or such amount as increased or reduced by any Assignment
and Acceptance entered into with other Banks; (f) with respect to TD,
$100,000,000,125,000,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; or (g) with respect to
a Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Bank Commitment, in each case as such amount may be
increased or reduced by an Assignment and Acceptance entered into between such
Bank and an Eligible Assignee, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Purchase
Limit pursuant to the terms of the Agreement shall reduce ratably (or terminate)
each Bank’s Bank Commitment.

 

“Banks” means each of Scotia Capital, PNC, BTMU, ST, BMO, TD and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to
Section 7.03.

 

“BMO” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

I-4

--------------------------------------------------------------------------------


 

“Notice of Effectiveness” means a notice upon receipt of which the Seller
effectively transfers to the Administrative Agent the exclusive control of the
Controlled Account.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract
(other than any such Person whose indebtedness constitutes Excluded
Receivables); provided  that in the event that any payments in respect of a
Contract are made by any other Person, such other Person shall also be deemed to
be an Obligor.

 

“Original Date” has the meaning specified in Section 1.02(e)(i) of the
Agreement.

 

“Originator” means United Rentals (North America), Inc. (f/k/a UR Merger Sub
Corporation, as successor in interest to United Rentals (North America), Inc.
and United Rentals Northwest, Inc.) and its successors and permitted assigns.

 

“Other Corporations” means United Rentals, Inc. and all of its Subsidiaries
except the Seller.

 

“Other Costs” has the meaning specified in Section 7.04(c).

 

“Other Investors” means any Person other than the Seller, the Originator or the
Collection Agent.

 

“Other Sellers” has the meaning specified in Section 7.04(c).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means United Rentals, Inc. and its successors and permitted assigns.

 

“Performance Undertaking Agreement” means the Amended and Restated Performance
Undertaking Agreement, dated as of the date hereof, made by United Rentals in
favor of the Seller, as the same may, from time to time, be amended, restated,
modified or supplemented.

 

“Percentage” of any Bank means, (a) with respect to Scotia Capital,
34.838709734.83870968%, (b) with respect to PNC, 12.903225812.90322581%,
(c) with respect to BTMU, 12.903225812.90322581%, (d) with respect to ST,
11.612903211.61290323%, (e) with respect to BMO, 11. 612903261290323%, (f) with
respect to TD, 16.129032316.12903226%, and (g) with respect to a Bank that has
entered into an Assignment and Acceptance, the amount set forth therein as such
Bank’s Percentage, in each case as such amount may be modified by an Assignment
and Acceptance entered into between a Bank and an Eligible Assignee.

 

“Periodic Report” means the Monthly Report, the Weekly Report or the Daily
Report.

 

I-23

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.

 

“PNC” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

“PNC Fee Agreement” means the separate fee agreement, dated on or about the date
hereof, pertaining to fees among the Seller and PNC as PNC Purchaser Agent, as
the same may be amended or restated from time to time.

 

“PNC Purchaser Agent” means PNC and its successors and assigns.

 

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $675,000,000,775,000,000, as such amount may be reduced
pursuant to Section 1.01(b). References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that

 

I-24

--------------------------------------------------------------------------------


 

EXHIBIT VI
COLLECTION AGENT DEFAULTS

 

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent  Default”:

 

(a)        The Collection Agent (if United Rentals or any of its Affiliates is
the Collection Agent) (i) shall fail to perform or observe in any material
respect any term, covenant or agreement under the Agreement (other than as
referred to in clause (ii) of this paragraph (a)) and such failure shall remain
unremedied for two (2) Business Days or (ii) shall fail to make when due any
payment or deposit to be made by it under the Transaction Documents and such
failure to transfer or pay shall remain unremedied for two (2) Business Days; or

 

(b)        The Collection Agent shall fail to transfer to the Administrative
Agent when requested any rights, pursuant to the Agreement, which it then has as
Collection Agent and any such failure to transfer or pay shall remain unremedied
for two (2) Business Days; or

 

(c)        Any representation or warranty made or deemed made by the Collection
Agent (or any of its officers) pursuant to the Agreement or any other
Transaction Document or any information or report delivered by the Collection
Agent pursuant to the Agreement or any other Transaction Document shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within fifteen (15) days of the
earlier of the Collection Agent becoming aware of such incorrectness or untruth
or written notice thereof being given to the Collection Agent by the
Administrative Agent or any Purchaser Agent; or

 

(d)        The Collection Agent shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)        The Collection Agent shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors or file a notice
of intention to make a proposal to some or all of its creditors; or any
proceeding shall be instituted by or against the Collection Agent seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver,

 

VI-1

--------------------------------------------------------------------------------